INTELLECTUAL PROPERTY DEPARTMENT
2555 GRAND BLVD
KANSAS CITY, MO 64108-2613


In re Application of: Kesilman et al.
Application No. 16/444,882
Filed: 18 Jun 2019
Docket No. 31046.328705
For: CONTAINER FOR A COMPOSITION OF REFLECTIVE PARTICLES

:
:
:	DECISION ON PETITION TO
:	WITHDRAW RESTRICTION
:	 
:

This is a decision in reference to the “PETITION FOR REVIEW OF RESTRICTION REQUIREMENT” filed on March 19, 2021, which is treated as a petition requesting withdrawal of the restriction requiring a species between Figures 8-12 into Groups 1-5 mailed on June 10, 2020, and made final on December 1, 2020.  This petition is being considered pursuant to 37 CFR § 1.181 and 37 CFR § 1.144 and no fee is required for the petition.

The petition is granted.   

In finding petitioner’s arguments persuasive, the requested relief is granted. The restriction requiring a species between Figures 8-12 into Groups 1-5 mailed on June 10, 2020, and made final on December 1, 2020 are hereby withdrawn. 
  
The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3736 for preparation of an Office action consistent with this decision in due course. 

Any inquiry regarding this decision should be directed to Matthew DeSanto, Quality Assurance Specialist, at (571) 272-4957.  

PETITION GRANTED.

/EDWARD LEFKOWITZ/Director, Art Unit 3700                                                                                                                                                                                                        
Edward Lefkowitz
Director, Technology Center 3700